Case 3:19-cr-00199-SRU Document 59-1 Filed 02/12/21 Page 1 of 54




                Exhibit A
     Case 3:19-cr-00199-SRU Document 59-1 Filed 02/12/21 Page 2 of 54
                                                                        1


 1                        UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT
 2

 3        UNITED STATES OF AMERICA)
                                  )
 4        vs.                     ) No: 3:13CR-00079 SRU
                                  )
 5        STEVEN FINKLER,         )
                                  )
 6               Defendant.       )

 7
                                  SENTENCING
 8

 9
          PRESIDING:      HONORABLE STEFAN R. UNDERHILL, USDJ
10
          APPEARANCES:
11
                   ON BEHALF OF THE GOVERNMENT:
12
                          U.S. ATTORNEYS OFFICE
13                            1000 Lafayette Boulevard, 10th FL
                              Bridgeport, Connecticut 06604
14                        By: VANESSA RICHARDS, ESQUIRE
                              Assistant U.S. Attorney
15
                   ON BEHALF OF THE DEFENDANT:
16
                          FEDERAL PUBLIC DEFENDERS OFFICE
17                            10 Columbus Boulevard, 6th FL
                              Hartford, Connecticut 06106
18                        By: TERENCE WARD, ESQUIRE
                              Assistant Federal Public Defender
19

20

21

22
          December 4, 2013
23
          United States Courthouse
24        United States District Court
          915 Lafayette Boulevard
25        Bridgeport, Connecticut 06604



      SUSAN E. CATUCCI, R.M.R. AND OFFICIAL COURT REPORTER
     Case 3:19-cr-00199-SRU Document 59-1 Filed 02/12/21 Page 3 of 54
                                                                           2


 1                          (2:05 O'CLOCK P.M.)

 2                         THE COURT:       Good afternoon.       We're

 3        here for sentencing in the matter of United States

 4        versus Steven Finkler.          Could I have appearances,

 5        please?

 6                         MS. RICHARDS:       Good afternoon, Your

 7        Honor.     Vanessa Richards for the government.               Also

 8        seated at counsel table for the government is

 9        Special Agent Jason Breen with the FBI.

10                         THE COURT:       Thank you.

11                         MR. WARD:     Terence Ward from the

12        Federal Public Defender's Office.             With me is

13        Steven Finkler, Your Honor.

14                         THE COURT:       And Ray Lopez, Senior

15        Probation Officer, is also with us in court today.

16                          And let me, first off, apologize for

17        the delay in starting these proceedings.               I had a

18        trial this morning that took much longer than it

19        should have and, as a result, I've gotten behind.

20                          But let me note that Mr. Finkler

21        appeared before me on April 23rd of this year and

22        at that time entered a plea to Count 1 of an

23        Information charging him with bank fraud in

24        violation of 18 USC Section 1344.              I should note

25        that that conduct also gave rise to a supervised



      SUSAN E. CATUCCI, R.M.R. AND OFFICIAL COURT REPORTER
     Case 3:19-cr-00199-SRU Document 59-1 Filed 02/12/21 Page 4 of 54
                                                                        3


 1        release violation petition, and it's my

 2        understanding that all counsel are in agreement

 3        that today we should be sentencing Mr. Finkler on

 4        both the underlying conviction as well as the

 5        petition to the violation of supervised release.

 6                         MR. WARD:     Yes, Your Honor.

 7                         MS. RICHARDS:       Yes, Your Honor.

 8                         THE COURT:       All right, very good.

 9        In preparation for sentencing, I've reviewed the

10        PSR which was dated October 3rd, 2013.                I've also

11        reviewed the first addendum to the PSR which is

12        dated the same date and relates to an objection

13        filed by way of email from Mr. Ward, which I

14        reviewed.      And in preparation for sentencing, I've

15        also reviewed the Defendant's Memorandum in Aid of

16        Sentencing dated November 26th; two memorandums

17        from the government, both dated November 29th;

18        obviously the plea agreement, and I should note

19        that there were materials attached to --

20        principally letters attached to the Defense

21        Memorandum and a chart attached to the

22        Government's Memorandum, and I've reviewed those

23        as well.

24                          Mr. Ward, have you and Mr. Finkler

25        had a chance to review the PSR and the addendum to



      SUSAN E. CATUCCI, R.M.R. AND OFFICIAL COURT REPORTER
     Case 3:19-cr-00199-SRU Document 59-1 Filed 02/12/21 Page 5 of 54
                                                                         4


 1        that report?

 2                         MR. WARD:     Yes, Your Honor.

 3                         THE COURT:       And do you have any

 4        objections to any of the factual statements set

 5        forth in there?

 6                         MR. WARD:     We actually do, Your

 7        Honor.     I raised with Mr. Lopez, it's not a big

 8        issue but I raised with Mr. Lopez the statements

 9        in paragraphs 2 and 37 regarding Mr. Finkler's

10        custodial status.        I know Mr. Lopez attempted to

11        correct the statement in paragraph 2 but I still

12        don't think it's quite right.

13                          Basically Mr. Finkler is in federal

14        custody.     He's not in federal custody -- he's not

15        on a federal detainer; he's just plain in federal

16        custody.     So, from May 12th -- May 14th of 2012 to

17        June 22nd of 2012, he was held at -- I'm sorry,

18        from February 14th of 2012 to June 22nd, 2012, he

19        was held at the Wyatt Detention Center because he

20        was detained as a result of the supervised release

21        violation.       After that, he was released and then

22        he was remanded again on July 26, 2012 to the

23        present, where he's been at Bridgeport

24        Correctional Center, but on the federal charges

25        that are the subject of this indictment.                 So, not



      SUSAN E. CATUCCI, R.M.R. AND OFFICIAL COURT REPORTER
     Case 3:19-cr-00199-SRU Document 59-1 Filed 02/12/21 Page 6 of 54
                                                                         5


 1        on a detainer, but on these charges.               So, it's

 2        important that it be in the presentence report so

 3        the Bureau of Prisons will award credit for those

 4        times.

 5                         THE COURT:       Okay.

 6                         MR. WARD:     And I think Mr. Lopez and

 7        I can work out language --

 8                         THE COURT:       Yes, you said --

 9                         MR. WARD:     -- to include in the

10        presentence report.

11                         THE COURT:      -- paragraph 2 and

12        paragraph 37?

13                         MR. WARD:     That's right.       37 is the

14        very last paragraph, I believe, subparagraph of

15        37.      It's on page 13.

16                         THE COURT:       Yes, I see it.

17                         MR. WARD:     But, otherwise, there are

18        no objections, Your Honor.

19                         THE COURT:       All right.       I think

20        those changes should be made.

21                         MR. LOPEZ:      Sure.

22                          THE COURT:     So Mr. Finkler gets

23        appropriate credit for the time he spends in

24        federal custody.

25                         MR. LOPEZ:      Sure.    Mr. Ward and I can



      SUSAN E. CATUCCI, R.M.R. AND OFFICIAL COURT REPORTER
     Case 3:19-cr-00199-SRU Document 59-1 Filed 02/12/21 Page 7 of 54
                                                                        6


 1        write it together essentially.

 2                         THE COURT:       That's helpful, thank

 3        you.     Were there other objections?

 4                         MR. WARD:     Thank you, no, thank you.

 5                         THE COURT:       Ms. Richards, has the

 6        government had a chance to read the PSR?

 7                         MS. RICHARDS:       Yes, Your Honor.

 8                         THE COURT:       Any objections to any of

 9        the factual statements there?

10                         MS. RICHARDS:       No.

11                         THE COURT:       This is not exactly a

12        factual statement but, before I forget, I just

13        want to note for the record that paragraph 17 and

14        28 that cites to the sentencing guidelines, I've

15        reviewed that with Mr. Lopez and that change will

16        be made.

17                         MR. LOPEZ:      And, Your Honor, also

18        I'll revise paragraph 16 to say that we're

19        applying the November 1, 2013 manual, which there

20        aren't any amendments to that effect, so I'll see

21        to that.

22                         THE COURT:      Yes, thank you.       All

23        right.     With the forthcoming amendment that was

24        noted regarding Mr. Finkler's custodial status,

25        I'm going to accept the factual statements of the



      SUSAN E. CATUCCI, R.M.R. AND OFFICIAL COURT REPORTER
     Case 3:19-cr-00199-SRU Document 59-1 Filed 02/12/21 Page 8 of 54
                                                                          7


 1        PSR as the findings of fact of the Court in this

 2        case.    I'm also going to accept the plea agreement

 3        that was signed on April 23rd, 2013, being

 4        satisfied that it adequately reflects the

 5        seriousness of the actual offense behavior and

 6        that accepting it will not undermine the purposes

 7        of sentencing.

 8                          I want to review separately the

 9        maximum penalties for both the underlying offense

10        and for the supervised release violation.                Feel

11        free to be seated, by the way, if you prefer.

12                          On the underlying offense, the

13        violation of 18 USC Section 1344, Mr. Finkler

14        faces a maximum term of 30 years in prison, a

15        maximum fine of $1 million, a term of supervised

16        release of at least two years and up to

17        five years, with any violation of a term or

18        condition of supervised release subjecting him to

19        up to three more years in prison for that

20        violation.

21                          The Court is going to order

22        restitution in this case in the amount of

23        $9,828.83 to be paid to Sovereign Bank, and I am

24        required to impose a mandatory special assessment

25        on the underlying conviction.



      SUSAN E. CATUCCI, R.M.R. AND OFFICIAL COURT REPORTER
     Case 3:19-cr-00199-SRU Document 59-1 Filed 02/12/21 Page 9 of 54
                                                                        8


 1                          With respect to the supervised

 2        release violation, the maximum penalty is

 3        two years of incarceration and up to three years

 4        of supervised release.           That three year period

 5        needs to be adjusted to reflect, by subtracting

 6        the months of imprisonment, if any, imposed for

 7        the violation from the total available supervised

 8        release.       In other words, should Mr. Finkler

 9        receive two years incarceration, his maximum

10        supervised release term would be reduced from

11        three years to one year for the supervised release

12        violation.

13                          Any correction to that statement of

14        the maximum penalties for the underlying

15        conviction or for the supervised release

16        violation?

17                         MR. WARD:     The Court's statement is

18        correct.     This might actually be a good time to

19        address one issue that the government had raised

20        in its memorandum, and that was effectively the

21        stacking of supervised release terms to come up

22        with a potential eight year term.

23                         THE COURT:       No, that's not

24        permitted.      It's, my understanding --

25                         MR. WARD:     Okay.



      SUSAN E. CATUCCI, R.M.R. AND OFFICIAL COURT REPORTER
     Case 3:19-cr-00199-SRU Document 59-1 Filed 02/12/21 Page 10 of 54
                                                                               9


 1                          THE COURT:       -- of the guidelines is

 2         that supervised release terms are required to run

 3         concurrently and I think that's true whether it's

 4         a supervised release violation or an underlying

 5         offense.

 6                          MR. WARD:     That's right, Your Honor,

 7         not simply because of the guidelines, but also

 8         there a statute, 18 USC 3624(e), that specifies

 9         that.

10                          THE COURT:       Yes, fair enough.       I

11         think the maximum supervised release term,

12         combined release term, would be five years.

13                          MR. WARD:     That is correct, Your

14         Honor.     Thank you.

15                          THE COURT:       Okay.    All right, let's

16         turn then to the guidelines, the sentencing

17         guidelines calculation, which I think has been

18         accurately set forth in the PSR, but I'd be happy

19         to hear any objections to this calculation.

20                          There's a base offense level of

21         seven, six levels are increased because of the

22         amount of the intended loss; two levels are added

23         because of the conduct that Mr. Finkler engaged in

24         that constituted obstruction of justice.               That

25         gives us an adjusted offense level of five.                   Two



      SUSAN E. CATUCCI, R.M.R. AND OFFICIAL COURT REPORTER
     Case 3:19-cr-00199-SRU Document 59-1 Filed 02/12/21 Page 11 of 54
                                                                         10


 1         levels are subtracted for acceptance of

 2         responsibility, which results in a total offense

 3         level of 13.       Mr. Finkler is in Criminal History

 4         Category 6, and the resulting sentencing guideline

 5         range on the underlying conviction is 33 to

 6         41 months of imprisonment, two to five years of

 7         supervised release, a fine of 3,000 to $1 million,

 8         restitution in the amount that I recited earlier,

 9         and a special assessment of $100.             And the

10         guideline range for the supervised release

11         violation is 21 to 24 months of imprisonment.

12                          Any objection to that calculation of

13         the sentencing guidelines or that statement of the

14         resulting sentencing guideline range?

15                          MS. RICHARDS:      None from the

16         government.

17                          MR. WARD:     No, Your Honor.

18                          MR. LOPEZ:       I'm sorry, Your Honor, I

19         think there might be, though I'm looking at the

20         PSR, on page 14 -- maybe the numbers are not right

21         but page 14, right above the criminal history

22         computation is a paragraph that talks about

23         37b1.4a, the guideline for revocation of

24         supervised release, but it contemplates a Grade A

25         Felony, and I'm not sure if this setting a range



      SUSAN E. CATUCCI, R.M.R. AND OFFICIAL COURT REPORTER
     Case 3:19-cr-00199-SRU Document 59-1 Filed 02/12/21 Page 12 of 54
                                                                           11


 1         of 31 or -- 33 to 41 months, but that's maxed at

 2         24 months, so that does need to be corrected.

 3                          MS. RICHARDS:      No.    The issue is what

 4         was the violative conduct, if you will.              There is

 5         an issue about whether or not when Your Honor

 6         released Mr. Finkler at the Government's request,

 7         whether or not he was on supervised release such

 8         that that would, that particular aspect of the

 9         guidelines would kick in or the statute would kick

10         in.     I think that a determination was made that

11         there were a couple of land mines with going that

12         route, so the Defense and the Government agreed

13         that the violative conduct would be the state

14         crimes that led him to be incarcerated on the

15         supervised release violation coming out of his

16         last federal conviction, which are state crimes of

17         particulars which are, I believe, Class B

18         Felonies.     And so, as a consequence, that's why he

19         is where he is.        If that makes sense.

20                          MR. LOPEZ:     It does, and so what I'm

21         going to do, I'll further revise that paragraph to

22         identify this as a Grade B and a range of 21 to

23         24 months.

24                          THE COURT:       Okay.    I think that

25         makes sense.       All right.



      SUSAN E. CATUCCI, R.M.R. AND OFFICIAL COURT REPORTER
     Case 3:19-cr-00199-SRU Document 59-1 Filed 02/12/21 Page 13 of 54
                                                                          12


 1                          Mr. Ward, let me turn to you with

 2         whatever comments you'd like to make about an

 3         appropriate sentence in the case.             Mr. Finkler, I

 4         will hear from you if you wish to make a

 5         statement.      You're not required to say anything

 6         but I would be interested in hearing whatever you

 7         might choose to say.          And then I'll hear from Ms.

 8         Richards.

 9                          MR. WARD:     Thank you, Your Honor.

10         Your Honor, I've had a number of clients over the

11         years who were bipolar.           And, in particular, I

12         recall a police officer who walked into a Mercedes

13         dealership, test-drove a car and wrote a $72,000

14         check for the car, the full price, and drove it

15         off the lot.       He had less than a thousand dollars

16         in his bank account at the time, and I remember

17         having this discussion about how could you even

18         think that you could do that?             How do you think

19         you wouldn't get caught and be punished for this?

20         Because you used your personal check, you left the

21         drivers license information.            As I recall, I

22         think that he even wore his uniform when he did

23         it.   And the response basically was, when you're

24         in a manic phase, you don't worry about the

25         consequences.      You know it's not right but you



      SUSAN E. CATUCCI, R.M.R. AND OFFICIAL COURT REPORTER
     Case 3:19-cr-00199-SRU Document 59-1 Filed 02/12/21 Page 14 of 54
                                                                           13


 1         just don't worry about the consequences.               You

 2         worry about them later.

 3                          The conduct in this case, in

 4         particular, the check from Wyatt, of all places,

 5         to take a, you know, 40 or whatever-dollar check

 6         and to add $6,000 to it and deposit it in your own

 7         account, it's that kind of behavior that, that

 8         results I think from having a mental illness.                 And

 9         he's not insane, it's not that he's not capable of

10         controlling impulses, but people make very bad

11         choices.

12                          Now, the government in this case says

13         to a certainty Mr. Finkler will offend again, and

14         obviously I can't come here and say that's not

15         within the realm of possibilities.              Certainly it

16         is, his past history indicates that, but I think

17         there are three reasons today why it's likely that

18         he won't offend again.

19                          And the first is that, maybe for the

20         first time, he is properly medicated and compliant

21         with the medications.         He is taking a mixture of

22         or a combination of Lamictal, a drug he's never

23         had before, and Prozac.          And his anxiety levels,

24         which will often drive some of this conduct, that

25         he has, seem to be very much reduced.               He feels



      SUSAN E. CATUCCI, R.M.R. AND OFFICIAL COURT REPORTER
     Case 3:19-cr-00199-SRU Document 59-1 Filed 02/12/21 Page 15 of 54
                                                                               14


 1         better, he feels calmer.          He doesn't feel as

 2         manic, kind of impulsive anymore.             He's been

 3         taking these drugs for approximately 18 months

 4         now.

 5                          Secondly, he is in counseling with

 6         Rabbi Prousnick (ph), who is present in the

 7         courtroom and would like to address the court

 8         after I speak today.

 9                          And in going back just for a second

10         to the medications, he's not under court orders to

11         take these medications.          He's not required to do

12         it.    He's doing it because he wants to be better.

13         The same thing with the counseling.             No one is

14         requiring him to see the Rabbi.            He's been seeing

15         him for almost a year now.            He's in counseling

16         because he realizes that he has basically laid

17         waste to everything that matters to him.                He's

18         lost his family.       His wife has divorced him.              He

19         has limited contact with his son.             He's only

20         spoken on the phone with him.           He was very close

21         with his son.

22                          He's not a person -- I think the

23         government would portray him as a sociopath --

24         he's not a person who is incapable of having

25         feelings for other people, and I think that the



      SUSAN E. CATUCCI, R.M.R. AND OFFICIAL COURT REPORTER
     Case 3:19-cr-00199-SRU Document 59-1 Filed 02/12/21 Page 16 of 54
                                                                           15


 1         letters that were submitted with my sentencing

 2         memorandum, the statements that his ex-wife made

 3         to the probation office that are reported in the

 4         presentence report, indicate otherwise, that this

 5         is a person who, A, people love.              I don't think

 6         you can, you can attract love if you are a

 7         sociopath.      You have to give something to get

 8         something back, and he has demonstrated over the

 9         years with family that he does care about people.

10         It's just sometimes he goes off the rails, too

11         frequently certainly.

12                          He is not, though, I think, a person

13         that is incapable of feeling empathy for others,

14         and that's one of the reasons that he is in

15         counseling, that he wants to be better.              He wants

16         very much to repair the relationship he has

17         especially with his son.

18                          And that is the third reason, that he

19         has lost his wife and son.          You know, he was

20         married for 12 years.          He has come to learn that

21         people won't stand by you forever while you do

22         things that hurt them.           And so his wife is gone,

23         and he has the sobering experience of having to

24         realize that his son is ashamed of him, and that's

25         a hard thing to tolerate.



      SUSAN E. CATUCCI, R.M.R. AND OFFICIAL COURT REPORTER
     Case 3:19-cr-00199-SRU Document 59-1 Filed 02/12/21 Page 17 of 54
                                                                              16


 1                          So, the government says there's no

 2         hope here but I think I see it otherwise, that if

 3         he stays compliant with his meds, if he stays in

 4         counseling and if he really wants to earn back the

 5         trust, the love of his ex-wife and son, that he

 6         realizes he has no choice but to make changes, to

 7         reform here.

 8                          He also realizes he's alone at this

 9         point.    His aunt, who was his, you know, perhaps

10         his loyalest supporter, has died; his wife has

11         divorced him; and his son, you know, his son only

12         occasionally speaks to him on the phone.                  So, I

13         have some hope for him because I think he is

14         undertaking a serious effort to address the

15         behaviors that got him here.            He's taking the

16         medications, he's seeking counseling and he's

17         trying again to restore that relationship that

18         matters so much to him.

19                          I'm not suggesting for a second that

20         he doesn't get punished in this case.              He's

21         earned -- he should go to jail and we're asking

22         that the court incarcerate him on, I suggested a

23         period of 36 months.         We'll know soon enough after

24         he's released whether this has taken or not.                  If

25         -- we don't have to wait eight years to find out



      SUSAN E. CATUCCI, R.M.R. AND OFFICIAL COURT REPORTER
     Case 3:19-cr-00199-SRU Document 59-1 Filed 02/12/21 Page 18 of 54
                                                                             17


 1         if he's going to mess up on supervision.                We'll

 2         know right away.       If he does, you can punish him

 3         again but, but the three year term for a person

 4         who is 49-years old is significant.              It's going

 5         to be hard time for him because, again, he is very

 6         much alone here.       His time will pass slowly.

 7                          I think the most important thing is

 8         he knows what he has lost and he knows he has

 9         precious little time to repair his relationship

10         with his son before his son -- his son is eleven

11         or twelve years old now.          Once he's in his, you

12         know, teens and driving, if that relationship

13         isn't repaired by then, he knows it's going to be

14         difficult to ever put it back together.                 His son

15         will have his own life and will have left his

16         father behind.        This is his son, this is his

17         chance, so that's why I think there is some hope

18         here that Mr. Finkler can make some important

19         changes.

20                          To address at least some of those, I

21         think I would ask, if it's okay right now, for the

22         Rabbi to address the Court.

23                          THE COURT:       Sure.

24                          RABBI PROWSNICK:         Rabbi James

25         Prousnick, Your Honor.



      SUSAN E. CATUCCI, R.M.R. AND OFFICIAL COURT REPORTER
     Case 3:19-cr-00199-SRU Document 59-1 Filed 02/12/21 Page 19 of 54
                                                                         18


 1                          THE COURT:       Thank you.

 2                          RABBI PROUSNICK:       I thank you, Your

 3         Honor, and I'm pleased to be here.             As Mr. Ward

 4         said, I've been visiting with Steven Finkler for

 5         almost a year now.         That was on the request of

 6         Iman Mahteed Mohammed (ph), the Chaplain at the

 7         Bridgeport Correctional Center.            I'm a local Rabbi

 8         and he asks me from time to time when there is a

 9         Jewish inmate to visit with the, with someone in

10         the facility.        So I began contact with Steven

11         about a year ago and I've been meeting with him

12         pretty regularly, almost once a month or at least

13         once a month since that time.           And, over that

14         time, I've sensed in him deep regret, both for

15         what he did and, most significantly, for the hurt

16         that he's caused a lot of other people, especially

17         those within his family.

18                          From my conversation and from my

19         faith, it's hard for me to agree with terms like

20         "not reformable" or "no moral compass."                I always

21         hold out room for repentance and for redemption.

22         And echoing some of the words of Attorney Ward,

23         with counseling and with continued treatment for

24         some significant mental health issues, I've sensed

25         that possibility for Mr. Finkler over the time



      SUSAN E. CATUCCI, R.M.R. AND OFFICIAL COURT REPORTER
     Case 3:19-cr-00199-SRU Document 59-1 Filed 02/12/21 Page 20 of 54
                                                                           19


 1         we've been talking.        I have, you know, sensed that

 2         he's a loving father, and I like the way he talks

 3         about his son.        I like the way, if I can phrase

 4         it that way, that he grieved about the death of

 5         his aunt who he didn't get to see or attend her

 6         funeral while he was incarcerated, and I have a

 7         powerful feeling of the father he would most like

 8         to be.      He's never blamed anyone else for his

 9         circumstances.        And with me, he has always been

10         respectful, appreciative and hopeful.               And I know

11         that he wishes to make amends and to rebuild his

12         life and to reconnect with his family as best as

13         he possible can as he moves forward.             Thank you.

14                          THE COURT:       Thank you.       Thanks for

15         your good work, too.

16                          MR. WARD:     And, Your Honor, Mr.

17         Finkler wants to address the Court, also.

18                          THE COURT:     Okay.

19                          THE DEFENDANT:         Good afternoon, Your

20         Honor.

21                          THE COURT:       Good afternoon.

22                          THE DEFENDANT:       Well, I finally know

23         what rock bottom means, Your Honor.             I've hit rock

24         bottom.      People that suffer from drug addiction,

25         I never knew what that meant when they say that



      SUSAN E. CATUCCI, R.M.R. AND OFFICIAL COURT REPORTER
     Case 3:19-cr-00199-SRU Document 59-1 Filed 02/12/21 Page 21 of 54
                                                                           20


 1         they've hit rock bottom, but I've hit it.                And

 2         unfortunately, or maybe fortunately, I'm not

 3         suffering from drug addiction but I am suffering

 4         from some sort of anxiety or depression which has

 5         basically taken over my life and controlled me.

 6                          As Mr. Ward has said, I have lost my

 7         wife through the divorce and my family is split

 8         apart, is torn apart, and I've done that, not she,

 9         not my son.      I've done that myself.          And I can't

10         believe I've done this over and over to my wife,

11         or now my ex-wife, and my son.             But I have, but

12         maybe if I would have been divorced years ago or

13         something would come to a head, maybe then I would

14         have woke up and said, you know, I truly need

15         help, and maybe then I wouldn't have destroyed my

16         family.

17                          A few months ago my son saw my wife

18         writing a letter to the Court, which Mr. Ward

19         forwarded to Your Honor.          And kids are

20         inquisitive, and he figured out what was going on

21         and he started to write a letter to Your Honor,

22         and I asked the letter not be sent to Mr. Ward or

23         yourself, because the letter was devastating.                  It

24         basically stated everything that's happened to him

25         because of what I've done, with respect to not



      SUSAN E. CATUCCI, R.M.R. AND OFFICIAL COURT REPORTER
     Case 3:19-cr-00199-SRU Document 59-1 Filed 02/12/21 Page 22 of 54
                                                                          21


 1         being home for him, not being able to take him

 2         places, not being able to do certain things

 3         because I'm not there with him, and I think the

 4         most damaging thing that he said in that letter

 5         was how I've embarrassed him for what I've done.

 6         And I don't want anyone to read a letter like that

 7         from a child, because it tore me apart and I can

 8         tell you right now, Your Honor, I will not let

 9         that child down ever again.

10                          I understand that the Court would be

11         concerned, worried, troubled about my future.

12         But I'm here today to tell you that my son's voice

13         I hear in my ears every day, it resonates.               His

14         embarrassment I hear, too.            So, that's one of the

15         things I wanted to tell you.

16                          Over the past year, as Mr. Ward said,

17         I've been on new medications for mental health and

18         I believe this is one of the things that separates

19         the past from the present and maybe even the

20         future.     Because I do notice changes, and the

21         reason why I notice changes is because people I

22         speak to say, you sound different, you act

23         different, you talk different, so my anxiety is at

24         a minimum.       I don't have any need for a quick fix

25         right now.      I don't believe that the impulses are



      SUSAN E. CATUCCI, R.M.R. AND OFFICIAL COURT REPORTER
     Case 3:19-cr-00199-SRU Document 59-1 Filed 02/12/21 Page 23 of 54
                                                                         22


 1         there that were there prior without being on these

 2         medications, and the key thing is to stay on the

 3         medications.       And I can say without any

 4         hesitation I'm done, my family's done.              I've

 5         destroyed the family.         Like I said before, it's

 6         not their fault, it's my fault.            They're being

 7         punished for me and that is the ultimate

 8         punishment now, something the Court can never do.

 9                          I'm sorry, I truly am, for my

10         actions.     Whether the government would like to

11         believe that or not, I truly am.              I'm planning to

12         stay on the medication.          I'm planning to stay in

13         counseling.      I cannot stop.        It's got to be

14         number one in my book.         And also, meeting with

15         Rabbi Prousnick still on a regular basis, which

16         has been very, very good.          I want to thank the

17         Rabbi for all he's done.          He didn't have to do

18         everything he's done over the past year.               I have a

19         lot to prove to a lot of people, especially my

20         family getting back together, and I believe even

21         to the Court.        Again, thank you for listening to

22         me this afternoon, Your Honor.

23                          THE COURT:       Thank you.     Ms.

24         Richards?

25                          MS. RICHARDS:      I've appeared before



      SUSAN E. CATUCCI, R.M.R. AND OFFICIAL COURT REPORTER
     Case 3:19-cr-00199-SRU Document 59-1 Filed 02/12/21 Page 24 of 54
                                                                         23


 1         this Court the most of all of the Courts that I've

 2         appeared before for sentencing, I've come before

 3         Your Honor the most.          And what I know about Your

 4         Honor is that you are unfailingly optimistic about

 5         the human spirit and you have tremendous

 6         optimistic for human behavior and their ability to

 7         overcome their worse natures, and I'm here to say

 8         respectfully that Your Honor's optimism will be

 9         lost on this defendant.

10                          This defendant is a serial

11         recidivist.      I have seen nothing to indicate that

12         he is at all capable of not committing a crime in

13         the future.       If you look at the timeline that I

14         attached to my sentencings memo, it indicates that

15         literally, not once, but I believe twice, the

16         defendant was arrested for one crime and, before

17         he could be sentenced on that crime, committed

18         additional crimes.         He did that in 1991, he did

19         that again in 2001 and 2000.           He committed crimes

20         while he was incarcerated against other prisoners.

21         And literally in every instance, within months,

22         maybe at most a year, after being released from

23         incarceration, he was committing crimes again.

24                          Mr. Ward wants this Court to believe

25         that, because the defendant is medicated now, he



      SUSAN E. CATUCCI, R.M.R. AND OFFICIAL COURT REPORTER
     Case 3:19-cr-00199-SRU Document 59-1 Filed 02/12/21 Page 25 of 54
                                                                         24


 1         will not engage in crime.           The presentence

 2         reports from Mr. Finkler's prior federal criminal

 3         convictions make clear a couple things:

 4                          In 2000, he stated that eight or

 5         nine years before 2001, he was receiving therapy.

 6         In 2000, he was diagnosed as being, at that time

 7         he was diagnosed as being depressed.             He was

 8         seeing a therapist.          He saw a therapist

 9         additionally in 1990 -- yes, so it was 1990 he's

10         diagnosed as being depressed, and he begins

11         medication and he begins therapy.              That didn't

12         stop him from committing crime in 2001.

13                          Then, again, in 2003, in the

14         presentence report that accompanied one of his

15         other federal convictions said that he suffers

16         from depression and deficit hyperactivity

17         disorder, and he's diagnosed with that and he's

18         put on Prozac at that time.

19                          The point that I'm making with all

20         this is that this is not the first time the Court

21         has heard this.        This is not the first time that

22         the defendant has stood before a court and said

23         I'm getting treatment, I'm getting help, I've been

24         prescribed medication, and yet, that has not

25         stopped him from being here.



      SUSAN E. CATUCCI, R.M.R. AND OFFICIAL COURT REPORTER
     Case 3:19-cr-00199-SRU Document 59-1 Filed 02/12/21 Page 26 of 54
                                                                             25


 1                          One of the things that's most

 2         troubling is him standing up just a minute ago and

 3         saying, quote, I really wish things would have

 4         come to a head years ago, I really wish I would

 5         have gotten divorced years ago because maybe that

 6         would have brought me to my rock bottom.

 7         Something needed to come to a head?              He's been

 8         committing crime and being arrested for crime,

 9         he's been sentenced to more than 16 years for his

10         past criminal behavior.           What more could have

11         come to a head to make him realize that he had a

12         problem and to stop this kind of conduct?

13                          His son's voice in his head didn't

14         stop him from, the day he was released by this

15         Court from engaging in fraud.           The day.     Not even

16         a week, not even 24 hours, the day of his release.

17         It strikes me that this is much more than just

18         making bad choices.        This is someone who puts

19         their interest and their concerns far above those

20         of anyone else around him.

21                          Mr. Ward says that he's not required

22         to see a therapist, he's not required to take

23         medication and that that is somehow an indication

24         of his commitment to self-help and healing.                   I

25         suggest an alternative reasoning.             The defendant



      SUSAN E. CATUCCI, R.M.R. AND OFFICIAL COURT REPORTER
     Case 3:19-cr-00199-SRU Document 59-1 Filed 02/12/21 Page 27 of 54
                                                                         26


 1         is frankly a con man.         He is manipulative.        He has

 2         been through the system multiple times.              He is

 3         well aware of what this Court will be looking for

 4         and what are the important things to say and to do

 5         before a sentencing.          It's respectfully my

 6         opinion he's doing that to avoid the type of

 7         sentence that the government is requesting.

 8                          The argument that we'll know soon

 9         enough whether or not he's gotten himself on the

10         right path, well, Your Honor, that's just not good

11         enough for the government.          It's not good enough

12         for the government to say that somebody who is a

13         serial defrauder just to be allowed to go out into

14         the public after as short period of time as

15         possible, and frankly 36 months when he's already

16         been incarcerated for a little over a year, that

17         would be one of the shortest sentences he's ever

18         received.     And, generally speaking, in this

19         system, the more incarceration requests you have,

20         the more time you're getting at the end, not less.

21         It doesn't usually work the other way around.

22                          In terms of his family, as I've said

23         to this Court over and over and over again, many

24         crimes like this, we could call it a victimless

25         crime, and Sovereign Bank is a big bank, right?



      SUSAN E. CATUCCI, R.M.R. AND OFFICIAL COURT REPORTER
     Case 3:19-cr-00199-SRU Document 59-1 Filed 02/12/21 Page 28 of 54
                                                                         27


 1         They've got insurance.         They can figure it out,

 2         I'm sure.     I'm sure that 9,800 bucks is not a big

 3         drop in their bucket.         But at the end of the day,

 4         the victims in this case are really the

 5         defendant's family.          And if the defendant is

 6         willing to ignore them and to put his interests

 7         above even them, to commit crime, I don't think

 8         that the average American or average Connecticut

 9         resident stands much of a chance.             I think when he

10         gets out, he'll commit crime again.             I think he

11         will.     He has proven that that is the course that

12         he is going to take because he's taken it over and

13         over and over again.

14                          Now, Your Honor, I don't know if you

15         want to hear on the subject of the sealed

16         supplemental memo.        It's up to you.       I defer to

17         you.     I don't have that much to say about it, so.

18         But --

19                          THE COURT:       Well, I've read it, and

20         it's up to you how much you want to say in court

21         frankly.      It is something that is of concern in

22         this case frankly.

23                          MS. RICHARDS:      Your Honor, all I

24         really wanted to say about it is, is that it goes

25         for us, obviously the facts that are in there go



      SUSAN E. CATUCCI, R.M.R. AND OFFICIAL COURT REPORTER
     Case 3:19-cr-00199-SRU Document 59-1 Filed 02/12/21 Page 29 of 54
                                                                         28


 1         to the two point adjustment for obstruction of

 2         justice.      But beyond that, it makes -- as I say

 3         in my memorandum, I make the statement that the

 4         fraud figures that we use, they're not a proxy for

 5         danger.     We are actually, we are requesting the

 6         sentence because we believe the defendant to be

 7         dangerous.      The basis for that is not only the

 8         fact that he's a recidivist and perpetual con man,

 9         but the facts that are reflected in the

10         supplemental memorandum, because to us it raises

11         the concern, it raises the concern, it raises the

12         concern about his willingness to, his willingness

13         to manipulate a system that frankly should never,

14         ever, ever be manipulated, and to put people into

15         situations that are very frightening.               And,

16         moreover, it's another instance of him -- there's

17         another part of it that deals with the fact that

18         there was some information about again engaging in

19         criminal conduct while incarcerated, which

20         obviously is something that gives the government

21         great pause.

22                          Other than that, that, I think, is

23         all we have to say on the subject, but those are

24         reasons why we think 65 months is appropriate in

25         this case.



      SUSAN E. CATUCCI, R.M.R. AND OFFICIAL COURT REPORTER
     Case 3:19-cr-00199-SRU Document 59-1 Filed 02/12/21 Page 30 of 54
                                                                         35


 1                          MR. WARD:     The last thing I want to

 2         address is the idea that, while Mr. Finkler has

 3         taken medications in the past, so surely they must

 4         have worked and everything would have been fine,

 5         well, medicating bipolar disorder is far more art

 6         than science and sometimes you have to try a lot

 7         of medications before he finds the right

 8         combinations.      In the past he couldn't comply with

 9         them or they didn't work, but he does feel at this

10         point that he has the right combination.

11                          THE COURT:       Well, let me just

12         express, so you have a chance to respond, if you

13         wish to, it's an interesting theory and hopefully

14         you're right, but what is there to indicate that

15         any crime, this or any of his prior crimes, was in

16         effect the result of his mental health status?

17                          MR. WARD:     Who writes the check from

18         Wyatt and adds $6,000 to it and thinks there's not

19         going to be a consequence to that?

20                          THE COURT:       Somebody who forges

21         checks and defrauds Sovereign Bank.              The fact

22         that it's a government check may make it more

23         likely a bank will accept it.

24                          MR. WARD:     But for how long until

25         Wyatt realizes, wait a minute, we wrote a check



      SUSAN E. CATUCCI, R.M.R. AND OFFICIAL COURT REPORTER
     Case 3:19-cr-00199-SRU Document 59-1 Filed 02/12/21 Page 31 of 54
                                                                         36


 1         for 40 dollars, not 6,040 dollars.             I mean that

 2         has no subtlety to it.         It's deposited directly

 3         into his account.

 4                          THE COURT:       It's written out to him.

 5         He saw an opportunity, he had a check for $22 made

 6         out to him, he changed it to $6,022 and he

 7         deposited it.      What else is he going to do with

 8         it?   If he wants to get any money, if he wants to

 9         defraud anybody with that check, the only way to

10         do it is to change the amount of the check and

11         deposit it and hope that some period of time goes

12         by.

13                          MR. WARD:     But that's such a lame

14         crime to commit.       No -- I mean a police officer

15         who is one day out of the academy can solve that

16         crime.

17                          THE COURT:       Who goes into a carpet

18         dealer with a $55,000 bad check, takes carpets

19         away and comes back the next day with a $230,000

20         bad check and takes carpets away?              That's not a

21         sophisticated crime either.

22                          MR. WARD:     No, and that's my point.

23         I think these are all -- that's like the police

24         officer who walks into the car dealership and

25         writes a check for 72,000 dollars and drives off



      SUSAN E. CATUCCI, R.M.R. AND OFFICIAL COURT REPORTER
     Case 3:19-cr-00199-SRU Document 59-1 Filed 02/12/21 Page 32 of 54
                                                                           37


 1         with the car.        It's not a well ordered mind that

 2         thinks that somehow that's going to work.                That

 3         is my point, that I think these are the products

 4         of an impulsive kind of manic phase.

 5                          THE COURT:      So were the carpet

 6         dealer; he has impulses three days in row.

 7                          MR. WARD:     Manic phases can last for

 8         a week or more.

 9                          THE COURT:       All right, you get my

10         point.

11                          MR. WARD:     I do, I do.

12                          THE COURT:       I mean, it's putting a

13         lot of weight on a thin reed to say his mental

14         condition -- a lot of people are bipolar, not a

15         lot of people are doing what Mr. Finkler does over

16         and over and over again.

17                          MR. WARD:     But it's not common either

18         with bipolar people to have them in court on these

19         kinds of crimes where they are so, so incredibly

20         easy to solve, that somehow there's a lack of

21         connection in the mind.

22                          THE COURT:       Almost any bad check

23         fraud is very easy to solve.           The fact that it's

24         easy -- bank robberies are very easy to solve.

25         People walk to the bank, people see their face,



      SUSAN E. CATUCCI, R.M.R. AND OFFICIAL COURT REPORTER
     Case 3:19-cr-00199-SRU Document 59-1 Filed 02/12/21 Page 33 of 54
                                                                             38


 1         the cameras take pictures of them.             They walk out

 2         with money.      The fact that it's easy to solve

 3         doesn't mean it's a product of a mental illness.

 4                          MR. WARD:     I would submit most, if

 5         not all, of the bank robberies that I represent,

 6         all have significant mental illnesses.              It is a

 7         silly crime to commit, and it's because of that.

 8                          THE COURT:       People that sell drugs

 9         on the street are out there in public passing

10         drugs from hand to hand.          It's an easy crime to

11         uncover, to solve, to arrest somebody for and,

12         yet, it happens.         It can't be that Mr. Finkler's

13         conduct, including what we talked about in terms

14         of the sealed supplemental memorandum, it just

15         can't all be based on his mental condition.                   I

16         just really have trouble accepting that.

17                          MR. WARD:     I would submit that the

18         mental condition contributes strongly to this

19         behavior.       It may not be entirely responsible but

20         it certainly contributes to the behavior.

21                          THE COURT:       Well, I understand

22         that's your point of view, but I mean, I don't

23         have any basis for understanding that to be the

24         case.     Other than the fact that he's been

25         diagnosed as bipolar, I have nothing to connect



      SUSAN E. CATUCCI, R.M.R. AND OFFICIAL COURT REPORTER
     Case 3:19-cr-00199-SRU Document 59-1 Filed 02/12/21 Page 34 of 54
                                                                         39


 1         that condition to any of these crimes.               Do I?

 2         Other than --

 3                          MR. WARD:     The circumstances of the

 4         crimes.

 5                          THE COURT:       -- your conjecture.

 6                          MR. WARD:     Okay.    I don't know how

 7         anyone could ever prove that otherwise, but.

 8                          THE COURT:       I'm not saying it's easy

 9         but he has a documented mental health history.

10                          MR. WARD:     Right.

11                          THE COURT:       Is there anything there

12         that anybody has ever said, hey, you know what?

13         All we have to do is solve this problem and he's

14         going to stop ripping people off?

15                          MR. WARD:     No, but I don't think

16         that's ever the case.

17                          THE COURT:       Well, I do see

18         occasionally -- I don't always accept them but I

19         see occasionally some evaluation, this contributed

20         to his decision to commit this offense.              What I

21         have is a man who is anxious and depressed, who

22         has bipolar, and who has, you know, a string of

23         convictions and other arrests that takes pages and

24         pages and pages to describe.            You know, you

25         present a theory but I think it's a theory.



      SUSAN E. CATUCCI, R.M.R. AND OFFICIAL COURT REPORTER
     Case 3:19-cr-00199-SRU Document 59-1 Filed 02/12/21 Page 35 of 54
                                                                         40


 1                          MR. WARD:     I understand, Your Honor.

 2                          THE COURT:       I mean there are a lot

 3         of people out there who commit crime after crime

 4         after crime after crime who, it's the thrill or

 5         it's the need for the money or it's whatever it

 6         is.      But how can I say, look back at this record

 7         and say, oh, if only he had gotten this drug back

 8         when he was 18-years old.

 9                          MR. WARD:     I will go back to the

10         check.     Usually in check cases, people go through

11         elaborate efforts to disguise who the real

12         recipient of the money is going to be, they don't

13         write the check to themselves.            And again, with an

14         astonishing number, at Wyatt, how many $6,000

15         checks does Wyatt write to inmates?             I mean it's

16         from a commissary account.

17                          THE COURT:       Well, the person he has

18         to fool is the cashier at the bank.

19                          MR. WARD:     Well, but he has to fool

20         more than that.       That check will go back to Wyatt

21         within 24 hours of being cashed and Wyatt is going

22         to say, wait a minute.

23                          THE COURT:       But that's after he gets

24         paid.     It goes back to the bank after it's been

25         processed.       So he's happy.



      SUSAN E. CATUCCI, R.M.R. AND OFFICIAL COURT REPORTER
     Case 3:19-cr-00199-SRU Document 59-1 Filed 02/12/21 Page 36 of 54
                                                                         41


 1                          MR. WARD:     With no regard for the

 2         consequence of that?

 3                          THE COURT:       He's happy to write

 4         checks that don't get processed.            Sovereign was

 5         the only one of the crimes we're talking about now

 6         that worked.      The others --

 7                          MR. WARD:     Were so obviously bad.

 8                          THE COURT:     -- obviously intended

 9         fraud.

10                          MR. WARD:     Right.

11                          THE COURT:       Right.

12                          MR. WARD:     You don't think a person

13         that, a person who writes something so obviously

14         bad a bank won't even look at it doesn't have a,

15         some mental impairment going on, that it doesn't

16         contribute to the idea that you could write a

17         check and expect to get money for it and not get

18         caught for it?        There's something wrong here,

19         Your Honor.      It's not just, you know, that he's an

20         evil person and he's gone out and written checks.

21         There's something wrong with that thought process.

22                          THE COURT:       Well, what's wrong,

23         presumably, is he is somebody who doesn't care

24         about the consequences.          He wants to have the

25         thrill or the cash, whatever it is, he can get



      SUSAN E. CATUCCI, R.M.R. AND OFFICIAL COURT REPORTER
     Case 3:19-cr-00199-SRU Document 59-1 Filed 02/12/21 Page 37 of 54
                                                                           42


 1         from it.     And maybe I won't get caught, maybe they

 2         won't find me, maybe I'll spend the money.               He's

 3         had some episodes where he was able to spend the

 4         money.     He's had credit card frauds.          He spent a

 5         lot of money.      Did anybody ever get anything back

 6         from that?       So, he got what he wanted.          He got

 7         the benefit.       I just, I don't sense there's a

 8         connection between act and consequence, and

 9         whether that's due to he's a sociopath or whether

10         that's due to his mental health, I don't know

11         really that at this point it matters too much,

12         because when you have somebody with this kind of

13         record, it comes down to protecting the public.

14         There are very few cases where I'm of that view.

15         Very few.

16                          I am, as Ms. Richards suggested, I am

17         an optimist.      I am somebody who cares about

18         rehabilitation, but there comes a point where

19         whatever is causing him to do what he does, the

20         public has to be protected.           Who's next?      Who's

21         next?      If it's bipolar, if it's sociopath, if

22         it's thrill seeker, if it's somebody who just

23         doesn't care, whatever it might be, he's going to

24         get out of jail, and it may not be within

25         24 hours, but very quickly, I believe he's going



      SUSAN E. CATUCCI, R.M.R. AND OFFICIAL COURT REPORTER
     Case 3:19-cr-00199-SRU Document 59-1 Filed 02/12/21 Page 38 of 54
                                                                            43


 1         to do the same thing or something very similar

 2         again.

 3                          MR. WARD:     Or maybe not.        Or maybe

 4         not.     Maybe this is the right approach that he has

 5         now.

 6                          THE COURT:       I hope it is.      And if it

 7         is, that's great, because he will not be sent to

 8         prison for violating the law again.             We as a

 9         society will not have to pay for him to be housed,

10         which is a huge waste, and maybe he can do the

11         things he's talking about in terms of getting

12         reconnected with his family and so forth.               But

13         that "maybe" is a, given everything I know about

14         Mr. Finkler, that's a very weak "maybe."                That's

15         the problem.

16                          MR. WARD:     Again, Your Honor, I'm not

17         suggesting that he doesn't get a jail sentence.

18         I'm suggesting you punish him, I just don't think

19         we need to go 65 months to make a point.

20                          THE COURT:       Right, right.      But, you

21         know, punishment has not really worked in the past

22         and, again, we're at the point where, who's next?

23         You know, he's got to pay his therapist.                I mean

24         if you weren't retained, he wouldn't pay you.

25                          You know me very well, you know my



      SUSAN E. CATUCCI, R.M.R. AND OFFICIAL COURT REPORTER
     Case 3:19-cr-00199-SRU Document 59-1 Filed 02/12/21 Page 39 of 54
                                                                         44


 1         approach to sentencing very well, you know I'm all

 2         about how much hope do I have.            I heard that in

 3         your remarks today and the problem is I don't have

 4         much hope for Mr. Finkler.          I mean it's been

 5         crushed.     It's conviction after conviction after

 6         conviction.       The speed with which he does it, the

 7         fact that he's done it several times while on

 8         supervised release, the whole sealed supplemental

 9         episode, he'll do whatever and say whatever is

10         going to get him ahead at that moment and the

11         public needs to be protected.

12                          MR. WARD:     I would just add, Your

13         Honor, that if the government were right and this

14         is just, oh, he should, you know, come up with

15         something to say at sentencing to convince the

16         court that he's changed his ways, this is a

17         sustained effort.         He's been seeing Rabbi for

18         almost a year, he's been on medication for

19         18 months.      So, it's sustained.        It's hard to

20         carry that off if you don't real mean it.

21                          THE COURT:       All right, thank you.

22                          Mr. Finkler, I've spent a good deal

23         of time thinking about your case and preparing for

24         sentencing today, and I -- well, you've already

25         heard some of my thoughts about you, but I want to



      SUSAN E. CATUCCI, R.M.R. AND OFFICIAL COURT REPORTER
     Case 3:19-cr-00199-SRU Document 59-1 Filed 02/12/21 Page 40 of 54
                                                                          45


 1         explain the reason for my sentence to you.

 2                          Let me just note for record I've

 3         considered all the factors in 3553(a).               The way I

 4         sometimes like to explain a sentence is by talking

 5         about the four recognized purposes of sentencing.

 6                          Punishment for wrongdoing.          I think

 7         you seem to acknowledge you need to be punished

 8         for what you did.

 9                          Deterrence of you and others.

10         Frankly I'm not a big fan of general deterrence

11         but I think specific deterrence is sometimes

12         important.

13                          Rehabilitation.       Everybody wants

14         every defendant to benefit from the sentence and

15         to come away from the service of that sentence a

16         better person, a person better able to avoid

17         breaking the law in the future, better able to be

18         there for your family, better able to get

19         employment, et cetera.           And that's part of every

20         sentence.

21                          And in the rare case, and I think

22         this is a rare case, the need to protect the

23         public from further harm.

24                          And when I look at those purposes,

25         they are usually in opposition to each other, so



      SUSAN E. CATUCCI, R.M.R. AND OFFICIAL COURT REPORTER
     Case 3:19-cr-00199-SRU Document 59-1 Filed 02/12/21 Page 41 of 54
                                                                         46


 1         that the need for rehabilitation fights against

 2         the need to punish or the need to protect the

 3         public, but it's not clear to me they are in

 4         opposition in your case.          I feel like even the

 5         need for rehabilitation calls for a longer

 6         sentence in your case, longer time for you to

 7         reflect on what got you here.           You've begun

 8         understanding what went wrong in your past but I

 9         think you need to come to terms with -- and,

10         again, you've started this -- come to terms with

11         your role in that.

12                          You know, you described your concern

13         about being there for your son.            Well, you were in

14         jail many of the years of his childhood, and so

15         you need to really, you can't move forward until

16         you accept responsibility for what you've done and

17         figure out how to deal with that and move forward.

18         So, you're going to get some counseling in prison.

19         I hope you take advantage of that.             You don't have

20         to but it's there for you and you'll be a better

21         person if you take advantage of that.

22                          But the things that are driving your

23         sentence here today are the other three purposes:

24         The need to punish.        You're somebody who keeps

25         doing the same wrongful conduct over and over, and



      SUSAN E. CATUCCI, R.M.R. AND OFFICIAL COURT REPORTER
     Case 3:19-cr-00199-SRU Document 59-1 Filed 02/12/21 Page 42 of 54
                                                                           47


 1         you need to learn from your mistakes.              You haven't

 2         yet.    I'm hoping that this sentence will help you

 3         do that.     But you need to be deterred, you need to

 4         understand the sentences are going to get longer,

 5         they are not going to get shorter.             No judge with

 6         your record is going to look at you and say, oh,

 7         I'm optimistic that he understands things now.

 8         You're way past that point.           You're at the point

 9         where every time you come into court, if you ever

10         come into court again, you're going to be looking

11         at what is the most that the judge can do to

12         punish you, to deter you, and to protect the

13         public from you.

14                          The public needs to be protected from

15         you.    I'm sorry to say that it's true.            You have,

16         you're your entire adult life, ripped people off.

17         Your entire adult life, you have lied to people.

18         Your entire adult life, you have put your desire

19         for monetary benefit ahead of harm to other

20         people.      Some of these people, some are entities,

21         credit card companies, banks.           I understand that

22         that's less significant than ripping off an old

23         lady, but the point is you're putting yourself

24         first, without regard to anybody else, your

25         victims, your family, anybody, and you need to



      SUSAN E. CATUCCI, R.M.R. AND OFFICIAL COURT REPORTER
     Case 3:19-cr-00199-SRU Document 59-1 Filed 02/12/21 Page 43 of 54
                                                                            48


 1         understand that that approach to life will get you

 2         a lot more time in a box with bars on it.               Prison

 3         is inhuman.      I wish we had far fewer prisons than

 4         we have, but I'm convinced that if we have prisons

 5         you're somebody who should be in one, because you

 6         have an unbroken record of fraud and hurt and harm

 7         everywhere you've ever gone.

 8                          So, I say that to explain the

 9         sentence you're going to receive.             I also want you

10         to walk out of here today with a firm resolve to

11         do what you have told me you are going to do.

12         Now, maybe your words to me have no more force

13         than statements you've made to other people to

14         fool them.      I hope you have reached rock bottom.

15         I hope you are climbing out.           I hope you have

16         decided to change and I hope your medication does

17         help you do that, but that's all up to you.

18         Nothing I do, nothing Mr. Ward can do, nothing the

19         Rabbi can do, can help you unless you are

20         determined to make it happen.             So you, while

21         you're in prison, you need to figure that out.

22                          THE DEFENDANT:        I understand.

23                          THE COURT:       If this is rock bottom,

24         you have two paths ahead of you.            You have the

25         path of redemption, you have the path of return to



      SUSAN E. CATUCCI, R.M.R. AND OFFICIAL COURT REPORTER
     Case 3:19-cr-00199-SRU Document 59-1 Filed 02/12/21 Page 44 of 54
                                                                                49


 1         your family, you have the path of responsibility.

 2         You have the difficult path, frankly, of actually

 3         earning money and making hard decisions and doing

 4         what everybody else seems to have to do to get

 5         through this life.

 6                          Or you can go back and do what you've

 7         done in the past.        And if you do, you'll be

 8         wearing khaki and you'll be in a box for a long

 9         time.     I don't want that.        I don't want that.

10         Nobody wants that.         But, again, that's your

11         choice.      It's your choice.         I hope you reflect

12         on that.     I hope you make good choices in the

13         future.     I hope never to see you in court again.

14         You know, if you get out of prison and you do

15         something like this again, I'm the first judge

16         you're going to see, because you're going to be on

17         supervised release, so you're going to be right

18         back here and I'll know at that point what to do

19         because I'll know what choice you've made.                    It's

20         not some other judge you're going to be able to

21         talk your way through something.            It's going to be

22         me.      So keep that in mind.        I hope that helps you

23         because you don't have any, you don't have any

24         room to deviate.       You're right up against the

25         cliff.     If you move the wrong way a little bit,



      SUSAN E. CATUCCI, R.M.R. AND OFFICIAL COURT REPORTER
     Case 3:19-cr-00199-SRU Document 59-1 Filed 02/12/21 Page 45 of 54
                                                                               50


 1         you've got a long way to fall.            Okay?    So, you've

 2         got to back up now and do the hard work.               If you

 3         want to be a good father, you have to be employed,

 4         you've got to be a good citizen, you've got a lot

 5         of hard work ahead of you.

 6                          You can do it.       You're a smart guy.

 7         People, some people have faith in you.              Your

 8         wife -- your ex-wife, your Rabbi, your lawyer.

 9         I'm hoping that that faith is not misplaced.                  I'm

10         hoping you get your act together and make the

11         right decisions, but right now I've got a job to

12         do and my job is to sentence you, and essentially

13         for the reasons I've stated, it's my intention to

14         sentence you as follows:

15                          To a period of incarceration on the

16         underlying conviction of 36 months, and to a

17         period of incarceration on the supervised release

18         violation of 24 months, for a total effective

19         sentence of 60 months, obviously with credit given

20         for the time you've already spent in federal

21         custody.

22                          Following your release from prison,

23         you're going to be on supervised release for a

24         total period of five years, and that's on the

25         underlying conviction, and one year on the



      SUSAN E. CATUCCI, R.M.R. AND OFFICIAL COURT REPORTER
     Case 3:19-cr-00199-SRU Document 59-1 Filed 02/12/21 Page 46 of 54
                                                                         51


 1         supervised release term.          Those are, those periods

 2         of supervised release are going to run

 3         concurrently so, in effect, you have a total of

 4         five years on supervised release.

 5                          During the period of supervised

 6         release, the mandatory conditions of supervised

 7         release set forth at Guideline Section 5d1.3a, 1,

 8         that you not commit another federal, state or

 9         local offense; 2, that you not unlawfully possess

10         controlled substances; 4, that you refrain from

11         unlawful use of controlled substances and submit

12         to drug testing; 6B, that you pay the special

13         assessment imposed; and 8, that you cooperate in

14         the collection of a DNA sample will all be

15         imposed, as will the standard conditions of

16         supervised release set forth at Guideline Section

17         5d1.3c.

18                          As special conditions of supervised

19         release, I'm ordering first that you participate

20         in a program approved by the Probation Office for

21         mental health treatment, and that you pay all or a

22         portion of the costs associated with that

23         treatment based on your ability to pay in an

24         amount to be determined by the probation officer.

25                          Secondly, that you pay the



      SUSAN E. CATUCCI, R.M.R. AND OFFICIAL COURT REPORTER
     Case 3:19-cr-00199-SRU Document 59-1 Filed 02/12/21 Page 47 of 54
                                                                         52


 1         restitution which I noted before to Sovereign Bank

 2         in the total amount of $9,828.83, and that you pay

 3         any unpaid portion at the rate of no less than

 4         $100 per month during the period of supervised

 5         release.     That payment schedule can be adjusted

 6         upwardly or downwardly based on your ability to

 7         pay as determined by the probation office and

 8         approved by the Court.

 9                          Third, that you shall not incur new

10         credit card charges or open additional lines of

11         credit without permission of the probation officer

12         until your criminal debt obligation, that is, your

13         restitution is paid in full.

14                          Fourth, that you provide the

15         probation officer with access to requested

16         financial information.

17                          Fifth, that, as directed by the

18         probation officer, you shall notify third parties

19         of risks that may be occasioned by your criminal

20         record or personal history or characteristics, and

21         shall permit the probation officer to make such

22         notifications and to confirm your compliance with

23         such notification requirement.

24                          And, finally, that you not possess a

25         firearm, destructive device or other dangerous



      SUSAN E. CATUCCI, R.M.R. AND OFFICIAL COURT REPORTER
     Case 3:19-cr-00199-SRU Document 59-1 Filed 02/12/21 Page 48 of 54
                                                                          53


 1         weapon.

 2                          I want to remind you that the

 3         violation of any of those terms or conditions will

 4         subject you to up to three more years in prison,

 5         and, as I said before, you'll come here for that

 6         determination.

 7                          I'm going to waive a fine in this

 8         case based upon a finding that you cannot afford

 9         to pay a fine within the guideline range.               I am

10         ordering restitution to Sovereign Bank in the

11         amount previously stated and I'm required to

12         impose an mandatory special assessment of 100

13         dollars on the underlying conviction.

14                          Let me hear from either counsel if

15         there's any reason why the sentence I just

16         described cannot lawfully be imposed as the

17         sentence of the Court in this case.

18                          MS. RICHARDS:      Nothing from the

19         government, Your Honor.

20                          MR. WARD:     No, Your Honor.

21                          THE COURT:       All right.     Mr. Finkler,

22         the sentence I just described is hereby imposed as

23         the sentence of the Court in your case.              The

24         judgment will be prepared for the Court, and the

25         filing of that judgment will start the clock



      SUSAN E. CATUCCI, R.M.R. AND OFFICIAL COURT REPORTER
     Case 3:19-cr-00199-SRU Document 59-1 Filed 02/12/21 Page 49 of 54
                                                                          54


 1         running on your time to file a Notice of Appeal.

 2         You have 14 days from the entry of judgment within

 3         which to file a written Notice of Appeal with this

 4         court.      Do you understand the time limit on your

 5         right to file a Notice of Appeal?

 6                          THE DEFENDANT:        Yes, I do, Your

 7         Honor.

 8                          THE COURT:       All right.       I want to

 9         remind you that in your plea agreement you agreed

10         to waive your right to appeal or to collaterally

11         attack both your conviction and your sentence

12         under certain circumstances.           Those circumstances

13         appear to have been met and, therefore, it appears

14         to me that you have validly waived your right to

15         appeal or validly attack both your conviction and

16         sentence.     I'm advising you of your right to

17         appeal in the event that you believe there's some

18         fundamental defect in these proceedings that has

19         not been waived by your plea agreement.              Do you

20         understand that?

21                          THE DEFENDANT:        Yes, I do.

22                          THE COURT:       If you wish to appeal

23         but you cannot afford to do so, you can file a

24         motion to proceed in forma pauperis.             If that

25         motion is granted, the Court will waive its filing



      SUSAN E. CATUCCI, R.M.R. AND OFFICIAL COURT REPORTER
     Case 3:19-cr-00199-SRU Document 59-1 Filed 02/12/21 Page 50 of 54
                                                                         55


 1         fee for your appeal and will appoint a lawyer to

 2         handle your appeal at no cost to you.              Do you

 3         understand that?

 4                          THE DEFENDANT:        Yes, I do, Your

 5         Honor.

 6                          MR. LOPEZ:     Your Honor, excuse me, in

 7         terms of the, with respect to the one year term of

 8         supervised release, on the revocation sentence,

 9         I'm believing it should be the original terms of

10         supervised release originally imposed in that case

11         should be reimposed.         Maybe defense counsel and

12         the parties can help me out with this.              I know

13         that was wire fraud, an attempted wire fraud case.

14         I don't know if there was any reduction that was

15         ordered that may still be outstanding, but

16         typically I think the Court would reimpose that

17         under the same conditions.

18                          THE COURT:       Yes, that's a good

19         point.    Any objection to modifying the sentence

20         just described to include that the original

21         supervised release conditions from the prior

22         conviction will be reimposed in the first year of

23         supervised release?

24                          MR. WARD:     No objection, Your Honor.

25                          MS. RICHARDS:      No, Your Honor.



      SUSAN E. CATUCCI, R.M.R. AND OFFICIAL COURT REPORTER
     Case 3:19-cr-00199-SRU Document 59-1 Filed 02/12/21 Page 51 of 54
                                                                            56


 1                          THE COURT:       All right, that's what

 2         I'm going to order.        Thank you.

 3                          MR. WARD:     Your Honor, would the

 4         Court please put in the judgment the

 5         recommendation to the Bureau of Prisons for

 6         alternative choices for designation, that is, Fort

 7         Devins as the first option so that he might engage

 8         in mental health counseling there and so he can be

 9         close to his family, and his as an alternative,

10         FCI Otisville, which would also be relatively

11         close to permit some visits?

12                          MS. RICHARDS:      Your Honor, the

13         government doesn't have an objection to him being

14         close to his family.         Obviously the one concern

15         with that is Mr. Finkler has had a history of, one

16         confirmed situation in which he was convicted of

17         defrauding a fellow prisoner, and then there has

18         been recent allegations with respect to defrauding

19         a fellow prisoner while he was at Wyatt.               I don't

20         know whether or not putting him in a secured

21         facility where he could basically commit the same

22         types of crimes against inmates would be a good

23         idea.    I don't know what alternatives there are to

24         that but it strikes me that, at the very least,

25         the Bureau of Prisons needs to be aware of the



      SUSAN E. CATUCCI, R.M.R. AND OFFICIAL COURT REPORTER
     Case 3:19-cr-00199-SRU Document 59-1 Filed 02/12/21 Page 52 of 54
                                                                            57


 1         fact that he has this history and be able to

 2         monitor him appropriately.

 3                          THE COURT:       Well, I think they are

 4         aware through the PSR.

 5                          MS. RICHARDS:      Okay.

 6                          THE COURT:       Which will follow him.

 7         And so I think that's probably the best we can do

 8         frankly.

 9                          MS. RICHARDS:      Okay.

10                          THE COURT:       But I will make the

11         recommendation that's been requested.

12                          MR. WARD:     Thank you, Your Honor.

13                          THE COURT:       Anything further?

14                          MS. RICHARDS:      Your Honor, if I may

15         file the original plea agreement?

16                          THE COURT:       Oh, yes, please.       Thank

17         you.

18                          MS. RICHARDS:      May I approach?

19                          (Hands Clerk)

20                          THE COURT:       Mr. Finkler, I hope

21         you're at a turning point in your life.              I hope

22         everything you've said to me today is true and

23         that you're able to put it into practice, and I

24         wish you and your family the best.

25                          We'll stand in recess.



      SUSAN E. CATUCCI, R.M.R. AND OFFICIAL COURT REPORTER
     Case 3:19-cr-00199-SRU Document 59-1 Filed 02/12/21 Page 53 of 54
                                                                         58


 1                          (Court adjourned at 3:20 p.m.)

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



      SUSAN E. CATUCCI, R.M.R. AND OFFICIAL COURT REPORTER
     Case 3:19-cr-00199-SRU Document 59-1 Filed 02/12/21 Page 54 of 54
                                                                         59


 1                            C E R T I F I C A T E

 2

 3         UNITED STATES DISTRICT COURT

 4         DISTRICT OF CONNECTICUT

 5                        I, SUSAN E. CATUCCI, R.M.R., Official

 6         Court Reporter, do hereby certify that I was

 7         authorized to and did report the foregoing

 8         proceedings before the Court at the time and place

 9         aforesaid; and that the preceding pages numbered

10         from 2 to 57, inclusive, represent a true and

11         accurate transcription of my stenographic notes

12         taken at said proceedings.

13                        IN WITNESS WHEREOF, I have hereunto

14         affixed my official signature this 20th day of

15         September, 2019.

16

17

18

19                             //S_____________________

20                                 Susan E Catucci, RMR

21

22

23

24

25



      SUSAN E. CATUCCI, R.M.R. AND OFFICIAL COURT REPORTER
